DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
US 2093882 is incorrect it is not assigned to or have and inventor named Lorenz C AG, further the date of publication of 2093882 is 1937 not 2000. Thus the entry seems to be in error.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for on channel being phosphorous doped on being amorphous and one being boron doped, does not reasonably provide enablement for the all the channels to be of the same conductivity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to a device where all the channels are the same conductivity the invention commensurate in scope with these claims. 

Paragraph 60 states: performing a boron ion doping treatment on one side of the conductive channel to form the first conductive channel pattern, wherein the first conductive channel pattern is a comb-like structure; 6023, doping phosphorus ions on the other side of the conductive channel to form the third conductive channel pattern, wherein the third conductive channel pattern is a comb-like structure; 6024, etching away the polysilicon where the conductive channel is not ion-treated and filling it with amorphous silicon to form the second conductive channel pattern, and the first conductive channel pattern, the second conductive channel pattern, and the third conductive channel pattern mesh with each other; and 6025, performing a rapid annealing process on the first conductive channel pattern and the third conductive channel pattern to activate ions in the first conductive channel pattern and the third conductive channel pattern. 
Paragraph 38 states In one embodiment, a material of the first conductive channel pattern 1031 is boron ion-doped polysilicon, a material of the second conductive channel pattern 1032 is amorphous silicon, and a material of the third conductive channel pattern 1033 is phosphorus ion-doped polysilicon. 
Applicant has not taught how to make all the channels the same dopant in fact it appear that the second layer should not be conductive best on the technical field stating this is a improvement for PIN diodes and paragraph 38 and 60 not reciting a dopant.
It appears it should be a first P region a secondi region and a third n region.
An I region would intrinsic which is not conductive at all.
Regardless as claimed it covers embodiment that are not functional and shorted.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17, Though a photodiode is claimed there is not P or n region claimed it is unclear how claimed the element can be a photo”diode” without the PN regions.
 As to claim 1 8 and 9The phrase staggered is unclear the phrase staggered would typically understood alternating. For example and the plurality boys and the plurality girls are respectively staggered. Would indicate a boy girl boy girl. Claim 2 seems to indicate this is not what is meant. However applicant never clearly defines as any thing different. In fact paragraph 41 indicates it is supposed to be used in the normal context stating and the plurality of first branch portions 2012 and the plurality of second branch portions 2032 are respectively staggered.

As to claim 14-16 light absorbing layer lacks antecedent basis.
As to claim  4 contradicts claim 1. Respectively staggered based on figure 2 and paragraph 41 means 1 to 1. Figure 4 is not described as respectively staggered instead two branches are between adjacent first branch portion.
As to claim 5 and 13, seems drawn to figure 5, however this embodiment is not described as respectively staggered and contradicts claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Staggered already means one of the second branch portions is disposed between adjacent first branch portions..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sanders (20080290433).
As to claims  1-17 even though the claim recite a photodiode there is no clear structure that defines a photodiode. 
As to claims 1, 2, 8 9, 14 and 17 thus Sanders teaches  a P electrode (item 66), an N electrode (item 68), a conductive channel configured to connect the P electrode to the N electrode (p+ region n+ region and p- region there between), and a light-absorbing layer pattern (silicon active layer it absorbs light) ; wherein the light-absorbing layer pattern is defined on the conductive channel (figure 10 it is on the channel area), and the light-absorbing layer pattern exposes a part of the conductive channel (exposes p+ region and n+ region); wherein the conductive channel comprises a first conductive channel pattern (p+ portion item 62 formed by ions figure 5), a second conductive channel pattern (p- substrate region), and a third conductive channel pattern (n+ item 64formed by ions figure 5), the second conductive channel pattern is positioned between the first conductive channel pattern and the third conductive channel pattern (figure 10), the first conductive channel pattern and the third 
b.	As to claim 3, 4, 11 and 12 Sanders teaches wherein when one of the second branch portions is disposed between the adjacent first branch portions, the plurality of first branch portions are disposed at equal intervals on the first main portion, and the plurality of second branch portions are disposed at equal intervals on the second main portion (figure 11) since there is only one claims 4  and 12 is met. Claims 4 and 12does not recite wherein there are two  between adjacent first only than when there are two… As such claim 4 is read on.
c.	As to claim 5 and 13, Sanders teaches wherein the first main portion comprises a first area and a second area that are interconnected, and the second main portion comprises a third area and a fourth area that are interconnected; wherein the first area is disposed opposite to the third area, and the second area is disposed opposite to the fourth area, the plurality of first branch portions are disposed at intervals on the first area, and the 
d.	As to claim 6, 15 Applicant does not recite it extend the entire length just it , wherein the P electrode is disposed on the conductive channel and extends along one side of the conductive channel, and the N electrode is disposed on the conductive channel and extends along the other side of the conductive channel, as such it extend at least along a portion thus meeting the claim limitation,
e.	As to claim 7, 16 wherein an insulating layer is disposed on the conductive channel and the light-absorbing layer pattern (item 14), and a first via-hole and a second via-hole are formed on the insulating layer (figure 8 items 32 and 46 filled by 66 and 68 figure 10); and  20wherein the P electrode is connected to the conductive channel through the first via-hole, and the N electrode is connected to the conductive channel through the second via-hole (figure 10).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896